Luke, J.
1. When money is paid into court by a garnishee with an answer of indebtedness, he may be discharged if there be no traverse to his answer.
(a) A claim to such money may be filed by anyone who claims it, and the the question of title is disposed of under the rules which govern the trial of ordinary claim cases.
2. Upon the admissions of the plaintiff as shown by the answer of the trial judge whose judgment is complained of in the petition for certiorari, and the other facts appearing in the record, the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed,


Wade, C. J., and Jenkins, J., concur.